The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 17, 2015

                                      No. 04-14-00772-CR

                                    Jonathan Jose GUILLEN,
                                            Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR2647
                        Honorable Maria Teresa Herr, Judge Presiding


                                         ORDER
        Appellant’s motion for extension of time to file his brief is granted. We order appellant’s
brief due August 17, 2015. Counsel is advised that no further extensions of time will be granted
absent a showing of extraordinary circumstances.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court